Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20050161486, Lembo, in view of USPN 4060017, Backlund and USPGPUB 20060130435, Hada.
Regarding Claim 1, Lembo discloses a system for cutting a metallic film (the blades of Lembo perforate joint insulation and are able to cut metallic film) comprising: 
a scoring blade (perfing rules 22; Scoring is defined as “to cut or scratch a notch or a line on a surface”.  Scoring is also known in the art as a method of cutting an incision into, but not through a workpiece.  Additionally, as noted by Applicant in Applicant’s latest remarks, and as disclosed in Lembo, the blade of Lembo cuts “all the way through the entire depth of the insulation, except in stepped areas, which are partially cut or not cut at all”.  Thus, the stepped areas with partial cuts in Lembo are scored portions; which is in line with a broadest reasonable interpretation of the term, which requires that the blade only has to perform some scoring function even if the blade also performs other functions too; see fig 3, and pars 27-28 and 0046.  Further, Lembo discloses that the perf blades thereof perform the function of “partially” slicing the material thereof, which is in line with the conventional definition of scoring [see abstract par 0023, and claim 1 of Lembo].  Partially slicing the material indicated cutting the insulation less than completely through the insulation leaving some portion of the mat undisturbed across the total width of the mat; which appears to be what Applicant is claiming and disclosing as scoring.  As such, the Lembo perfing rule may be considered a scoring rule.)  
a scoring blade actuator 20 operatively connected to the scoring blade for actuating the scoring blade (par 0023); 
an anvil 40 in alignment with the scoring blade (fig 2); 
a first conveyor (separate from the introducing and receiving conveyors) disposed upstream of the scoring blade and the anvil a first conveyor 12 disposed downstream of the scoring blade and the anvil (fig 2), 
a second conveyor feeding the metallic film between the scoring blade and the anvil (par 0023), 
the first and second conveyors operating at a first speed (par 0039), 
the second conveyor pulling the metallic film from between the scoring blade and the anvil (par 0038).
Lembo lacks a metallic film feeder for feeding the metallic film on the first conveyor, a first protective film feeder for feeding a first protective film between the metallic film and the scoring blade; a second protective film feeder for feeding a second protective film between the metallic film and the anvil, the scoring blade actuator being operable to move the scoring blade toward the anvil to apply a pressure onto the first protective film, the metallic film, and the second protective film disposed between the scoring blade and the anvil for making a score along a width of the protective film; a third conveyor disposed downstream of the second conveyor, the second conveyor feeding the metallic films to the third conveyor, the third conveyor operating at a second speed, the second speed being greater than the first speed, a difference between the first and second speeds causing the metallic film to cut at the score.
With regard to the metallic film feeder for feeding the metallic film on the first conveyor and the first and second film feeders and the films being on either side of the workpiece while the workpiece is processed by the scoring blade, Backlund discloses a method of cutting lithium which method includes a blade acting with an anvil 14 to cut an elongated workpiece, like the device of Lembo, and discloses that such a device includes a metallic film feeder 12 for feeding a metallic film 10 on a first conveyor (combination of parts 24 and 26), a first protective film feeder 22 for feeding a first protective film 20 between the metallic film 10 and a blade 16; a second protective film feeder 26 for feeding a second protective film 24 between the metallic film 10 and the anvil 14, the blade actuator 17 being operable to move the blade toward the anvil to apply a pressure onto the first protective film, the metallic film, and the second protective film disposed between the scoring blade and the anvil (fig 2) for making a cut along a width of the protective film (fig 2), in order to prevent contaminating the blade or the workpiece while the workpiece is being processed by the blade (col. 1 lines 35-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lembo by including a metallic film feeder for feeding the metallic film on the first conveyor, a first protective film feeder for feeding a first protective film between the metallic film and the scoring blade; a second protective film feeder for feeding a second protective film between the metallic film and the anvil, the scoring blade actuator being operable to move the scoring blade toward the anvil to apply a pressure onto the first protective film, the metallic film, and the second protective film disposed between the scoring blade and the anvil for making a score along a width of the protective film in order to prevent contaminating the blade or the workpiece while the workpiece is being processed by the blade, as taught by Backlund.
As modified above the scoring blade of Lembo would perform the functions as disclosed in Lembo of scoring the workpiece, which includes the first protective film being fed between the metallic film and the scoring blade; the scoring blade actuator being operable to move the scoring blade toward the anvil to apply a pressure onto the first protective film, the metallic film, and the second protective film disposed between the scoring blade and the anvil for making a score along a width of the protective film.
With regard to the third conveyor operating at a second speed, the second speed being greater than the first speed, a difference between the first and second speeds causing the metallic film to cut at the score, Hada discloses System And Process For Packaging Products which device includes first and second conveyors (60 and 66) which are downstream from a scorer 36, like the device of Lembo, and include a third conveyor 68 disposed downstream of the second conveyor (fig 1), the second conveyor feeding the workpiece thereof to the third conveyor (par 0046), the third conveyor operating at a second speed (different from a first speed of the first and second conveyors), the second speed being greater than the first speed (par 0046), a difference between the first and second speeds causing the workpiece to cut at the score (par 0046 and claim 29), in order to facilitate cutting of the workpieces that have been scored (par 0046 and claim 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lembo by including a third conveyor disposed downstream of the second conveyor, the second conveyor feeding the workpiece to the third conveyor, the third conveyor operating at a second speed, the second speed being greater than the first speed, a difference between the first and second speeds causing the workpiece to cut at the score, in order to facilitate cutting of the workpieces that have been scored as taught by Hada.  
Examiner notes that conveyors as modified are able to and are thus configured to perform the functions thereof on a workpiece in the form of a metallic film.
Regarding Claim 14, Lembo discloses a method for cutting a workpiece comprising: feeding the workpiece between a scoring blade (perfing rules 22) and an anvil 40 at a first speed (par 0039); moving the scoring blade toward the anvil for applying a pressure the workpiece for making a score (since a perforation is defined as “pierce and make a hole or holes in” a workpiece, and scoring is defined as  to cut or scratch a notch or line on a surface, the perfing blade also scores the workpiece) on the workpiece.
Lembo lacks the workpiece being a metallic film.  The workpiece of Lembo is a thin elongate workpiece, and 
feeding a first protective film between the metallic film and the scoring blade; feeding a second protective film between the metallic film and the anvil; moving the scoring blade toward the anvil for applying a pressure onto the first protective film, the metallic film, and the second protective film disposed between the scoring blade and the anvil for making a score along a width of the protective film, and 
pulling the workpiece having passed between the scoring blade and the anvil at a second speed, the second speed being greater than the first speed, a difference between the first and second speeds causing the metallic film to cut at the score.  
Regarding the workpiece being a metallic film, and feeding a first protective film between the metallic film and the scoring blade; feeding a second protective film between the metallic film and the anvil; moving the scoring blade toward the anvil for applying a pressure onto the first protective film, the metallic film, and the second protective film disposed between the scoring blade and the anvil for making a score along a width of the protective film, Backlund discloses a method of cutting lithium which method includes a blade acting with an anvil 14 to cut an elongated workpiece, like the device of Lembo, and discloses that such a device includes a metallic film feeder 12 for feeding a metallic film 10 on a first conveyor (combination of parts 24 and 26), a first protective film feeder 22 for feeding a first protective film 20 between the metallic film 10 and a blade 16; a second protective film feeder 26 for feeding a second protective film 24 between the metallic film 10 and the anvil 14, the blade actuator 17 being operable to move the blade toward the anvil to apply a pressure onto the first protective film, the metallic film, and the second protective film disposed between the scoring blade and the anvil (fig 2) for making a cut along a width of the protective film (fig 2), in order to prevent contaminating the blade or the workpiece while the workpiece is being processed by the blade (col. 1 lines 35-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lembo by including a metallic film feeder for feeding a  metallic film on the first conveyor, and feeding a first protective film between the metallic film and the scoring blade; feeding a second protective film between the metallic film and the anvil; moving the scoring blade toward the anvil for applying a pressure onto the first protective film, the metallic film, and the second protective film disposed between the scoring blade and the anvil for making a score along a width of the protective film, in order to prevent contaminating the blade or the metallic workpiece while the workpiece is being processed by the blade, as taught by Backlund.
Regarding pulling the workpiece having passed between the scoring blade and the anvil at a second speed, the second speed being greater than the first speed, a difference between the first and second speeds causing the metallic film to cut at the score, Pfarr discloses an optimization of blade portioner cutting speed and device for use thereof which device includes first and second conveyors (12 and 18) with a scorer 29 therebetween, like the device of Lembo, and includes a third conveyor 32 disposed downstream of the second conveyor (fig 1), the second conveyor feeding the workpiece thereof to the third conveyor (fig 1), the third conveyor operating at a second speed (different from a first speed of the first and second conveyors), the second speed being greater than the first speed (par 0038), a difference between the first and second speeds causing the workpiece to cut at the score (par 0038), in order to effectively cut the workpieces that have been scored (par 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lembo by including pulling the workpiece having passed between the scoring blade and the anvil at a second speed, the second speed being greater than the first speed, a difference between the first and second speeds causing the metallic film to cut at the score, in order to cut the workpiece in a fashion that requires processing by a minimal amount of handling, since only the conveyors via differing speeds would be required to sever the scored/perfed workpiece.
Regarding Claim 5, the Lembo anvil is a cylindrical anvil (fig 2), the cylindrical anvil being rotatable (par 0022).
Regarding Claim 6, wherein the scoring blade actuator is operable to translate the scoring blade toward the anvil (since the rotation of the part 20 brings the perf blade into contact with the workpiece/anvil).
Regarding Claims 7 and 17, the system of Lembo as modified by Backlund and Pfarr discloses all the limitations of claims 1 and 14 as discussed above. 
Modified Lembo lacks wherein the first protective film is thinner than the second protective film.
In regards to the thickness of the protective films interposed between the workpiece and the scoring blade Backlund discloses that it is well-known that the thickness of the films is a function of being “sufficiently flexible to tolerate some deformation during the cutting step” (col. 2 lines 15-20 of Backlund).  It would have been an obvious matter of design choice to a person of ordinary skill in the art to select a thickness of the protective films where one may be thinner or thicker than the other because discovering an optimum thickness of said films would have been a mere design consideration based on ensuring that the films are sufficiently flexible to tolerate some deformation during the cutting step.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement, since the modification merely requires the selection of a particular thickness of each film.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Thus, it would have been obvious to first protective film being thinner than the second protective film in order to ensure that the films are sufficiently flexible to tolerate some deformation during the cutting step.
Regarding Claims 8 and 18, the system Lembo as modified by Backlund and Pfarr discloses all the limitations of claims 1 and 14 as discussed above. 
Modified Lembo lacks the first and second protective films are first and second plastic films (see claim 3 of Backlund).
Backlund discloses that the protective films thereof are plastic films (col. 2, lines 10-15 of Backlund).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the films of the Lembo device modified by Backlund be plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416, and Backlund discloses that in a protective film metallic film cutting device it is known to have the protective films be made of plastic.
Regarding Claims 9 and 18, the system of Lembo as modified by Backlund and Pfarr discloses all the limitations of claims 1 and 14 as discussed above. 
Modified Lembo lacks wherein the first and second plastic films are different plastic films.
Backlund discloses that the protective films thereof are plastic films (col. 2, lines 10-15 of Backlund), and can be any of a number of different type of plastics (col. 2, lines 10-15).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the films of the Lembo device modified by Backlund be plastic and the first and second plastics films being different plastic films, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416, and Backlund discloses that in a protective film metallic film cutting device it is known to have the protective films be made of plastic, and of any of a number of plastics (col. 2, lines 10-15).
Regarding Claims 10 and 19, the system of Lembo as modified by Backlund and Pfarr discloses all the limitations of claims 1 and 14 as discussed above.
Modified Lembo lacks the metallic film being a film of alkali metal or alloy thereof.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have workpiece of modified Lembo be a metallic film being a film of alkali metal or alloy thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416, and Backlund discloses that in a protective film metallic film cutting device it is known to have the protective films be made of plastic, and of any of a number of plastics (col. 2, lines 10-15).  Also, Backlund discloses that the film being worked on by the device thereof, analogous to the device of Lembo, is a lithium film, which film is an alkali metal (as discussed in Alkali metals – Real life applications, by Science Clarified, Jan 31, 2001),  http://www.scienceclarified.com/everyday/Real-Life-Chemistry-Vol-1/Alkali-Metals-Real-life-applications.html).  
Regarding Claims 12 and 20, the Lembo device and method of use thereof as modified in view of Backlund, comprises the pressure applied onto the first protective film, the metallic film, and the second protective film disposed between the scoring blade and the anvil for making the score along the width of the protective film does not cut the first and second protective films (See fig 2 of Backlund).
Regarding Claim 15, the method of Lembo as modified by Backlund and Pfarr further comprises removing the first and second protective films from the metallic film downstream of the cutting blade and upstream of a position where the metallic film cuts at the score, since the workpiece in Backlund, and thus in Lembo as modified by Backlund is removed from the protective films downstream of the scoring of the workpiece, in Backlund.
Regarding Claim 16, the Lembo anvil is a cylindrical anvil (fig 2); and the method further comprises rotating the anvil (see claim 22 of Lembo).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lembo, in view of Backlund, and Pfarr and further in view of USPN 4035121, Wood.
Regarding Claims 2-4, the Lembo device modified by Backlund and Pfarr discloses all the limitations of Claim 1 as discussed above.
Modified Lembo lacks the system further comprising a first air bridge between the first conveyor and the anvil (claim 2), further comprising a second air bridge between the anvil and the second conveyor (claim 3), and further comprising a third air bridge between the second and third conveyors (claim 4).
Wood discloses a machine for forming lignocellulosic fiber mats like the sheet cutter of the present invention (See abstract of Wood) and discloses that such machine includes an air bridge 13 in order to assist in the transporting of the mat along the conveyors, see abstract, and col. 2 lines 15-30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Modified Lembo by having the system further comprising a first air bridge between the first conveyor and the anvil (claim 2), further comprising a second air bridge between the anvil and the second conveyor (claim 3), and further comprising a third air bridge between the second and third conveyors (claim 4) in order to assist in the transporting of the mat along the conveyors as taught by Wood.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lembo, in view of Backlund, Pfarr, and further in view of USPGPUB 20220001492, Bohm.
Regarding Claim 11, the Lembo device as modified by Backlund and Pfarr discloses all the limitations of Claim 1 as discussed above. 
Modified Lembo lacks the apparatus having the first, second and third conveyors are vacuum belt conveyors.
Bohm discloses a method for cutting a continuous battery electrode, like the metal cutting device of the present invention, and discloses that in such a device it is known to include the conveyors thereon being vacuum belt conveyors (par. 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Modified Lembo by having the first, second and third conveyors be vacuum belt conveyors in order to have a stronger hold on the device during cutting then simply a belt that does not include vacuum ports thereon.

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lembo, in view of Backlund, Pfarr, and further in view of USPGPUB 20210078900, Feng.
Regarding Claims 13 and 21, the Lembo device as modified by Backlund and Pfarr discloses all the limitations of Claims 1 and 14 as discussed above. 
Modified Lembo lacks the apparatus having the metallic film having a thickness at a site of the score between 1 micron and 30 microns.
Feng discloses a method of scoring a thin elongate workpiece, like the elongate workpiece scoring device of the present invention and discloses that in such an assembly it is known to have the elongate workpiece have a thickness at a site of the score being between 1 micron and 30 microns (par 0066).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have metallic film having a thickness at a site of the score between 1 micron and 30 microns, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.IV.A.  In this case, scoring a film with the modified Lembo device to the dimensions disclosed in Feng would not have the device of Modified Lembo perform the work any differently, and Feng discloses the workpiece thereof has a thickness at a site of the score between 1 micron and 30 microns.
Response to Arguments
Applicant's arguments filed 7/20/22 have been fully considered but they are not persuasive. Applicant has amended the claims to correct a clerical error.  Applicant argues that the applied art of Lembo, is directed to perfing rule, and is thus a perforating blade, and thus does not correspond to the claimed scoring blade.  To support this, Applicant notes that “in Lembo "the term "perf' is used herein to denote cutting all the way through the entire depth of the insulation, except in stepped areas, which are partially cut or not cut at all" (see paragraph 23). Therefore, the Applicant submits that the perfing rules 22 are not scoring blades used for making scores.”.  
Examiner disagrees.  As noted in the rejection statement above, scoring is defined as “to cut or scratch a notch or a line on a surface”.  Scoring is also known in the art as a method of cutting an incision into, but not through a workpiece.  Additionally, as noted by Applicant in Applicant’s latest remarks, and as disclosed in Lembo, the blade of Lembo cuts “all the way through the entire depth of the insulation, except in stepped areas, which are partially cut or not cut at all”.  Thus, the stepped areas with partial cuts in Lembo are scored portions; which is in line with a broadest reasonable interpretation of the term, which requires that the blade only has to perform some scoring function even if the blade also performs other functions too; see fig 3, and pars 27-28 and 0046.  Further, Lembo discloses that the perf blades thereof perform the function of “partially” slicing the material thereof, which is in line with the conventional definition of scoring [see abstract par 0023, and claim 1 of Lembo].  Partially slicing the material indicated cutting the insulation less than completely through the insulation leaving some portion of the mat undisturbed across the total width of the mat; which appears to be what Applicant is claiming and disclosing as scoring.  As such, the Lembo perfing rule may be considered a scoring rule.  
Applicant also argues that Lembo also discloses cutting rules 24 which are used to cut/slice, and not to score.  And that the blades of Backlund and Pfarr are also not scorers.  Examiner agrees with this.  However, the perf blades of Lembo do perform the scoring/perfing of Lembo, which is in line with the definition of scoring as discussed above.  
Aplicant’s arguments with respect to the Pfarr reference have been considered and are persuasive, thus a new rejkection is now made in view of Hada. Applicant argues that Claim 1 also recites "a third conveyor disposed downstream of the second conveyor, the second conveyor feeding the metallic films to the third conveyor, the third conveyor operating at a second speed, the second speed being greater than the first speed, a difference between the first and second speeds causing the metallic film to cut at the score." In the previous Action, Examiner noted that these features of claim 1 are taught by Pfarr, noting specifically that 
"Pfarr discloses an optimization of blade portioner cutting speed and device for use thereof which device includes first and second conveyors (12 and 18) with a scorer 29 therebetween, like the device of Lembo, and includes a third conveyor 32 disposed downstream of the second conveyor (fig 1), the second conveyor feeding the workpiece thereof to the third conveyor (fig 1), the third conveyor operating at a second speed (different from a first speed of the first and second conveyors), the second speed being greater than the first speed (par 0038), a difference between the first and second speeds causing the workpiece to cut at the score (par 0038), in order to effectively cut the workpieces that have been scored (par 0038)." 

Examiner agrees.  Pfarr teaches a third conveyor that puts space between already cut apart products, which is different than what is being taught in the present invention. It may be argued that the Pfarr reference comprises the third conveyor having the same structure as disclosed in the present application, such that given an appropriate workpiece the third conveyor of Pfarr has the structure to perform the recited function. However, an updated search produced the Hada reference, which is more directly concerned and related to the applicant’s invention.  

Applicant’s arguments with respect to claims 2-4 have been considered and are persuasive.   Applicant argues that the Claim rejections of Claims 2-4 are improper because “a space between two components is not an air bridge”.   Examiner agrees.  Under a broadest reasonable interpretation of the term, an air bridge requires more than just providing a space between two parts.   Thus, a new rejection is made in view of Wood.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PNs/PGPUBs 5632381, 4541764 3871269 and  20170212506 disclose state of the art conveyors for sheets which sever sheets by having conveyors feed the sheet at different speeds, and thus disclose elements of the present invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724